Exhibit 10.4

 

TABULA RASA HEALTHCARE, INC.

 

ANNUAL INCENTIVE PLAN

 

1

--------------------------------------------------------------------------------


 

TABULA RASA HEALTHCARE, INC.

 

ANNUAL INCENTIVE PLAN

 

1.                                      Effective Date and Purpose

 

Tabula Rasa Healthcare, Inc. (the “Company”) hereby adopts the Tabula Rasa
Healthcare, Inc. Annual Incentive Plan (the “Plan”) effective as of the
Effective Date.  The purpose of the Plan is to enhance the ability of the
“Company to attract, reward and retain employees, to strengthen employee
commitment to the Company’s success and to align employee interests with those
of the Company’s stockholders by providing variable compensation, based on the
achievement of performance objectives. To this end, the Plan provides a means of
annually rewarding participants based on the performance of the Company and,
where appropriate, on a participant’s personal performance.

 

2.                                      Definitions

 

(a)                                 “Award” shall mean the actual amount of the
incentive award earned by a Participant under the Plan for any Performance
Period.

 

(b)                                 “Board” shall mean the Company’s Board of
Directors as constituted from time to time.

 

(c)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended or any successor statute thereto and the regulations
promulgated thereunder.

 

(d)                                 “Committee” shall mean the Compensation
Committee of the Board. The Committee may delegate its responsibilities for
administering the Plan to an award committee or an Executive Officer or such
other officer as it deems appropriate; provided that it may not delegate its
responsibilities under the Plan relating to Executive Officers or its authority
to amend or terminate the Plan.

 

(e)                                  “Company” shall mean Tabula Rasa
Healthcare, Inc. or any successor corporation.

 

(f)                                   “Effective Date” shall mean January 1,
2017.

 

(g)                                  “Employee” shall mean an employee of the
Employer (including an officer or director who is also an employee), but
excluding any individual (i) employed in a casual or temporary capacity (i.e.,
those hired for a specific job of limited duration), (ii) whose terms of
employment are governed by a collective bargaining agreement that does not
provide for participation in the Plan, (iii) characterized as a “leased
employee” within the meaning of Code section 414, or (iv) classified by the
Employer as a “contractor” or “consultant,” no matter how characterized by the
Internal Revenue Service, other governmental agency or a court. Any change of
characterization of an individual by any court or government agency shall have
no effect upon the classification of an individual as an Employee for purposes
of the Plan, unless the Committee determines otherwise.

 

2

--------------------------------------------------------------------------------


 

(h)                                 “Employer” shall mean Tabula Rasa
Healthcare, Inc. and each Participating Company.

 

(i)                                     “Executive Officer” shall mean the
executive officers of the Company as defined in the Securities Exchange Act of
1934, as amended, and as determined by the Committee in its sole discretion.

 

(j)                                    “Participant” for any Performance Period,
shall mean an Employee designated by the Committee to participate in the Plan.

 

(k)                                 “Participating Company” means any
subsidiaries of the Company, within the meaning of section 424(f) of the Code,
authorized from time to time by the Committee as eligible to participate in the
Plan.

 

(l)                                     “Performance Goals” for any Performance
Period, shall mean (i) individual performance goals, which may include, but are
not limited to: personal or team performance; measures such as teamwork,
interpersonal skills, communication skills, employee development, or project
management skills; leadership; or individual or team business objectives; and
(ii) financial performance goals, which may include, but are not limited to:
cash flow; earnings (including gross margin, earnings before interest and taxes,
earnings before taxes, earnings before interest, taxes, depreciation,
amortization and charges for stock-based compensation, earnings before interest,
taxes, depreciation and amortization, and net earnings); earnings per share;
growth in earnings or earnings per share; stock price; return on equity or
average stockholder equity; total stockholder return or growth in total
stockholder return either directly or in relation to a comparative group; return
on capital; return on assets or net assets; revenue, growth in revenue or return
on sales; income or net income; operating income, net operating income or net
operating income after tax; operating profit or net operating profit; operating
margin; return on operating revenue or return on operating profit; regulatory
filings; regulatory approvals, litigation and regulatory resolution goals; other
operational, regulatory or departmental objectives; budget comparisons; growth
in stockholder value relative to established indexes, or another peer group or
peer group index; development and implementation of strategic plans and/or
organizational restructuring goals; development and implementation of risk and
crisis management programs; improvement in workforce diversity; compliance
requirements and compliance relief; safety goals; productivity goals; workforce
management and succession planning goals; economic value added (including
typical adjustments consistently applied from generally accepted accounting
principles required to determine economic value added performance measures);
measures of customer satisfaction, employee satisfaction or staff development;
development or marketing collaborations, formations of joint ventures or
partnerships or the completion of other similar transactions intended to enhance
the Company’s revenue or profitability or enhance its customer base; merger and
acquisitions; and any other goal that is established at the discretion of the
Committee.

 

(m)                             “Performance Period” shall mean a calendar year
of the Company or any other period designated by the Committee with respect to
which an Award may be earned.

 

(n)                                 “Plan” shall mean this Tabula Rasa
Healthcare, Inc. Annual Incentive Plan, as from time to time amended and in
effect.

 

3

--------------------------------------------------------------------------------


 

(o)                                 “Target Award Level” for any Participant
with respect to any Performance Period, shall mean the target incentive amount,
as determined by the Committee in its sole discretion.  The Target Award Level
may be designated as dollar amount, percentage of base salary, or such other
measure as determined by the Committee and may be established with minimum,
target, or maximum levels.

 

3.                                      Eligibility

 

The Committee shall designate which Employees shall participate in the Plan for
each Performance Period. To be eligible to receive an Award with respect to any
Performance Period, an Employee must be actively employed by the Employer on the
day the Award is paid.  Newly hired Employees may be eligible to receive a
prorated Award for a Performance Period, as determined by the Committee.

 

4.                                      Administration

 

The administration of the Plan shall be consistent with the purpose and the
terms of the Plan. The Plan shall be administered by the Committee. The
Committee shall have full authority to establish the rules and regulations
relating to the Plan, to interpret the Plan and those rules and regulations, to
select Participants in the Plan, to determine each Participant’s Target Award
Level, to approve all of the Awards, to decide the facts in any case arising
under the Plan and to make all other determinations, including factual
determinations, and to take all other actions necessary or appropriate for the
proper administration of the Plan, including the delegation of such authority or
power, where appropriate; provided, however, that only the Committee shall have
authority to amend or terminate the Plan.  All powers of the Committee shall be
executed in its sole discretion, in the best interest of the Company, not as a
fiduciary, and in keeping with the objectives of the Plan and need not be
uniform as to similarly situated individuals.

 

All Awards shall be made conditional upon the Participant’s acknowledgement, in
writing or by acceptance of the Award, that all decisions and determination of
the Committee shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under such
Award. Awards need not be uniform as among Participants. The Committee’s
administration of the Plan, including all such rules and regulations,
interpretations, selections, determinations, approvals, decisions, delegations,
amendments, terminations and other actions, shall be final and binding on the
Employer and all employees of the Employer, including, the Participants and
their respective beneficiaries.

 

5.                                      Determination of Awards

 

(a)                                 Setting Target Award Levels and Performance
Goals.

 

(i)                                     The Committee may establish Performance
Goals (and how they are weighted, if applicable) and Target Award Levels for
Participants at such time or times as the Committee determines in its sole
discretion. The Performance Goals established by the Committee may be (but need
not be) different for each Performance Period and different Performance Goals
may be applicable to different Participants.

 

4

--------------------------------------------------------------------------------


 

(ii)                                  The Committee shall determine: (A) the
Employees who shall be Participants during the Performance Period, (B) the
Performance Goals for the Performance Period (and how they are weighted, if
applicable) and (C) each Participant’s Target Award Level.

 

(b)                                 Earning An Award.  Generally, a Participant
earns an Award for a Performance Period based on the level of achievement of the
Performance Goals established by the Committee for that Performance Period.  A
Participant will receive no Award if the level of achievement of all Performance
Goals is below the minimum required to earn an Award for the applicable
Performance Period, as specified by the Committee at the time the Performance
Goals are established.  The Committee may adjust the Performance Goals to take
into account such unanticipated circumstances or significant events as the
Committee determines, including but not limited to, a corporate transaction,
such as an acquisition, divestiture, a merger, consolidation, separation,
reorganization or partial or complete liquidation, or to equitably reflect the
occurrence of any other extraordinary or unusual event in the marketplace, any
change in applicable accounting rules or principles, any change in applicable
law, or any other change of a similar nature.

 

(c)                                  Discretionary Awards.  Notwithstanding any
provision of the Plan to the contrary, in addition to the Award paid to a
Participant under the Plan, if any, the Committee may pay to a Participant an
additional amount, taking into account such factors as it deems appropriate and
determines in its sole and absolute discretion.

 

6.                                      Changes to the Target

 

The Committee may at any time prior to the final determination of Awards change
the Target Award Level of any Participant or assign a different Target Award
Level to a Participant to reflect any change in the Participant’s responsibility
level or position during the course of the Performance Period.

 

7.                                      Payment of Awards

 

A Participant’s Award shall be paid in cash as soon as administratively
practicable after the end of the Performance Period.  To the extent a
Participant obtains a “legally binding right” (within the meaning of Code
Section 409A) to his or her Award, such Award shall be paid in cash as soon as
practicable after, and no later than, March 15th following the end of the
calendar year in which the Award is no longer subject to a “substantial risk of
forfeiture” (within the meaning of Code Section 409A).

 

8.                                      Limitations on Rights to Payment of
Awards

 

(a)                                 Employment.  Unless the Committee determines
otherwise, no Participant shall have any right to receive payment of an Award
under the Plan for a Performance Period unless the Participant remains in the
employ of the Employer through the day the Award is paid.

 

(b)                                 Leaves of Absence.  Unless the Committee
determines otherwise, if a Participant is on an authorized leave of absence
during the Performance Period, such Participant shall be

 

5

--------------------------------------------------------------------------------


 

eligible to receive a prorated portion of any Award that would have been earned,
based on the number of days that the Participant was actively employed and
performed services during such Performance Period. If payments are to be made
under the Plan after a Participant’s death, such payments shall be made to the
personal representative of the Participant’s estate.

 

9.                                      Amendments and Termination

 

The Committee may amend, suspend or terminate the Plan at any time.

 

10.                               Miscellaneous Provisions

 

(a)                                 No Employment Right.  The Plan is not a
contract between the Employer and the Employees or the Participants. Neither the
establishment of the Plan, nor any action taken hereunder, shall be construed as
giving any Employee or any Participant any right to be retained in the employ of
the Employer. The Company is under no obligation to continue the Plan. Nothing
contained in the Plan shall limit or affect in any manner or degree the normal
and usual powers of management, exercised by the officers and the Board or
committees thereof, to change the duties or the character of employment of any
employee of the Employer or to remove the individual from the employment of the
Employer at any time, all of which rights and powers are expressly reserved.

 

(b)                                 No Assignment.  A Participant’s right and
interest under the Plan may not be assigned or transferred and any attempted
assignment or transfer shall be null and void and shall extinguish, in the
Company’s sole discretion, the Employer’s obligation under the Plan to pay
Awards with respect to the Participant.

 

(c)                                  Unfunded Plan.  The Plan shall be unfunded.
The Company shall not be required to establish any special or separate fund, or
to make any other segregation of assets, to assure payment of Awards.

 

(d)                                 Withholding Taxes.  The Employer shall have
the right to deduct from Awards paid any taxes or other amounts required by law
to be withheld.

 

(e)                                  Governing Law.  The validity, construction,
interpretation and effect of the Plan shall exclusively be governed by and
determined in accordance with the law of the state of Delaware.

 

6

--------------------------------------------------------------------------------